CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. Contracted ID Code:
J
Page of Pages
1 of 4

2. AMENDMENT/MODIFICATION NO.
01
3. EFFECTIVE DATE
05-Aug-2014
4. REQUISITION/PURCHASE REQ. NO.
1300423431-0001
5. PROJECT NO. (if applicable)



6. ISSUED BY CODE N00421


NAVAL AIR WARFARE CENTER AD-PAX
CODE 2.5.1.13
21983 BUNDY ROAD BLDG 441
PATUXENT RIVER MD 20870


7. ADMINISTERED BY (if other than item 6) CODE 53605A


DCMA DAYTON
AREA C, BUILDING 20
1725 VAN PATTON DRIVE
WRIGHT-PATTERSON AFB OH 45433-5302

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)


ERAPSCO
DAVID JOST
4868 EAST PARK 30 DR.
COLUMBIA CITY IN 46725-8869
 
9A. AMENDMENT OF SOLICITATION NO.


 
9B. DATED (SEE ITEM 11)


X
10A. MOD. OF CONTRACT/ORDER NO.
N00421-14-D-0025-0001


CODE 0CCL9
FACILITY CODE
X
10B. DATED (SEE ITEM 13)
17-Jul-2014

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
□ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer □ is extended, □ is not extended.


Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning ______ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.


12. ACCOUNTING AND APPROPRIATION DATA (If required)


13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.


 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).


 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:


X
D. OTHER (Specify type of modification and authority)
IAW FAR 43.103(a). By mutual agreement of the parties.
E. IMPORTANT: Contractor □  is not, x  is required to sign this document and
return _______ copies to the issuing office.


14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
   Modification Control Number: silverda147449
The purpose of this modification is to:
1. Add Clause 5252.245-9500 in Section H.
2. Accept residual Government Furnished Material (GFM) silver from Contracts
N00421-11-C-0030 and N00421-12-C-0047 and update Clause 5252.245-9500
accordingly.
3. Accept Government Furnished Property (GFP) from Contracts N00421-11-C-0030,
N00421-12-C-0047, and N00421-12-C-0049 and update Clause 5252.245.9500
accordingly.
4. Make corrections to Section E Inspection and Acceptance.
5. Make corrections to Section J List of Documents, Exhibits, and Other
Attachments.
Except as noted herein, all other Contract terms and conditions remain the same.


Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.






--------------------------------------------------------------------------------



15A. NAME AND TITLE OF SIGNER (Type or print)


   DaNette L. Sade, Contracts Administrator
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
David S. Silverstone
TEL: (301) 757 - 2528 EMAIL: david.silverstone@navy.mil
15B. CONTRACTOR/OFFEROR


   /s/ DaNette L. Sade
(Signature of person authorized to sign)
15C. DATE SIGNED


08/05/2014
16B. UNITED STATES OF AMERICA


   /s/ David S. Silverstone
(Signature of Contracting Officer)
16C. DATE SIGNED


8/5/14




2
Detroit_4156583_1

--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A “[
]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE
SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-14-D-0025
0001 (silverda147449)
Page 2 of 4
SECTION SF 30 BLOCK 14 CONTINUATION PAGE


SUMMARY OF CHANGES


SECTION E – INSPECTION AND ACCEPTANCE


The Acceptance/Inspection Schedule for CLIN 0001 has been changed from:
INSPECT AT        INSPECT BY        ACCEPT AT        ACCEPT BY
Destination        Government        Destination        Government


To:
INSPECT AT        INSPECT BY        ACCEPT AT        ACCEPT BY
Origin            Government        Origin            Government


The following have been deleted:
INSPECTION AN ACCEPTANCE


SECTION H – SPECIAL CONTRACT REQUIREMENTS


The following have been added by full text:


5252.245-9500    GOVERNMENT PROPERTY FOR THE PERFORMANCE OF THIS
                CONTRACT (NAVAIR) (MAY 2014)


(a)Authorization is granted to use the Government property identified below
without rental charge in the performance of this Contract and subcontracts of
any tier issued hereunder (see FAR 45.201(a) for further information regarding
identification requirements):


(1)
Government property currently accountable and managed under the following
contracts:

None


(2)
Government furnished property to be provided under this contract:

See Basic Contract N00421-14-D-0025-P00001 for listing


(3)
[            ]



(4)
If authority has been granted in accordance with FAR 51.102, Contractor access
to Government supply sources is authorized for the following items. Paragraph
(b) does not apply to purchases under the NMCI/CoSC contract.

None


(b) The contractor shall prepare requisition documentation for the items listed
in paragraph (a)(4) above in accordance with the “Military Standard
Requisitioning and Issue Procedures (MILSTRIP) for Defense Contractors”, DoD
4000.25-1-M, Chapter 11, which is available at https://www2.dia.mil/j-6/dlmso/

3
Detroit_4156583_1

--------------------------------------------------------------------------------



elibrary/manuals/dlm/dlm-pubs.asp. The contractor shall submit all requisitions
for material from the supply system to the Material Control Activity specified
in Section G of this contract.
N00421-14-D-0025
0001 (silverda147449)
Page 3 of 4


(c) Government property provided above (except for special tooling and special
test equipment as defined in FAR 2.101) shall not be installed or constructed or
otherwise affixed to property not owned by the Government in such a fashion as
to be nonseverable unless written authorization has been obtained from the
Contracting Officer.
(d) The contractor is responsible for scheduling the use of all property covered
by this clause and the Government shall not be responsible for conflicts,
delays, or disruption to any work performed by the contractor due to use of any
and all such property, either under this contract or any other contracts under
which use of such property is authorized.


SECTION J – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS


The following have been modified:
LIST OF DOCUMENTS, EXHIBITS AN
Exhibit A – CDRLs A001-A00K (DD Form 1423)


CDRL # DESCRIPTION
A001    Design Data and Calculations AN/SSQ-36B, 53F, 62E, Q-101A, Q-125 and
MK-84
A002    Test Plan AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1 SUS
A003    Test/Inspection Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84 MOD 1
SUS
A004    Failure Analysis and Corrective Action Report AN/SSQ-36B, 53F, 62E,
101A, 125 and MK-84
A005    Engineering Change Proposal AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A006    Request for Deviation (RFD) AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A007    Request for Waiver (RFW) AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A008    Quality Systems Plan AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A009    Photographic Requirements AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00A    Bar Code Identification Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00B    Test Scheduling Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00C    Scientific and Technical Reports Summary AN/SSQ-36B, 53F, 62E, 101A, 125
and MK-84
A00D    Monthly Status Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00E    Production Status Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00F    Test/Inspection Report AN/SSQ-53F
A00G    Operating Instructions MK-84 MOD 1 SUS
A00H    Computer Program End Item Documentation AN/SSQ-101A
A00J    Rework Summary Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84
A00K    Bills of Material Report AN/SSQ-36B, 53F, 62E, 101A, 125 and MK-84


Exhibit B - Drawings
Drawing
Description
NAVAIR DL & Drawing 1458AS202
Container assembly, sonobuoy, unsealed, CNU/239E
NAVSEA DL & Drawings 7375860 – 7375876
36 and 48 Unit Pallet Assembly
NAVAIR Drawing 3065AS100 Rev. A
‘A’ Size Store Launch Container
WR-54/131B
Weapons Requirement, Palletizing Fleet Issue Unit Load, Signal, Underwater Sound
MK 59 MOD 0A, MK 61, MK64 MOD 0, MK 82 MODS 0 and 1, MK 83, MK 84, MK 123, MK
128 MOD 0, In Small Arms Ammunition Box MK 1 Mod 0.
NAVAIR 2127753
(MK-84 MOD 1 SUS) Tray, Bottom
NAVAIR 2127754
(MK-84 MOD 1 SUS) Tray, Intermediate





N00421-14-D-0025
0001 (silverda147449)
Page 4 of 4


NAVAIR 2127755
(MK-84 MOD 1 SUS) Tray, Top
NAVAIR 2127756
(MK-84 MOD 1 SUS) Pack, Shipping and Storage (for Signals, Underwater Sound)
NAVAIR 2302052
(MK-84 MOD 1 SUS) Tail Fin
BUORD 1124247
(MK-84 MOD 1 SUS) Pin, Retaining, Safety





Attachments:
DOCUMENT
TYPE
DESCRIPTION
DATE
Attachment 1
PRODUCTION SONOBUOY SPECIFICATION for BATHYTHERMOGRAPH TRANSMITTING SET
AN/SSQ-36B and SONOBUOYS AN/SSQ-53F, 62E, 77C, AND 101A REVB CHG2
01/29/13
Attachment 2
GENERAL SPECIFICATION FOR SIGNAL, UNDERWATER SOUND (SUS) MARK 84 MOD1 REV – CHG0
01/29/13
Attachment 3
PRODUCTION SONOBUOY SPECIFICATION for AN/SSQ-125 MAC SOURCE SONOBUOY REVC CHG2
01/29/13
Attachment 4
PSS Appendix A LAUNCHER CONTAINER, “A” SIZE SONOBUOY LAU-126/A “A” SIZE SONOBUOY
LAUNCHER CONTAINER (SLC) REVA CHG3
01/29/13
Attachment 5
PSS Appendix B SONOBUOY DECELERATOR EFFECTIVE DRAG AREA, BALLISTIC COEFFICIENT
AND PARACHUTE CONSTRUCTION REQUIREMENTS REV-CHG3
01/29/13
Attachment 6
PSS Appendix C PRODUCTION SONOBUOY PROGRAM MARKING REQUIREMENTS REVB CHG3
01/29/13
Attachment 7
PSS Appendix D PRODUCT ASSURANCE REQUIREMENTS FOR SONOBUOY PROCUREMENTS REVA
CHG4
01/29/13
Attachment 8
PSS Appendix E REQUIREMENTS FOR THE SONOBUOY COMMAND FUNCTION SELECTION SYSTEM
REVA CHG3
01/29/13
Attachment 9
PSS Appendix F HAZARDS OF ELECTROMAGNETIC RADIATION TO ORDINANCE (HERO)
CERTIFICATION REQUIREMENTS FOR PRODUCTION AND DEVELOPMENT SONOBUOYS REV-CHG3
01/29/13
Attachment 10
PSS Appendix G PALLET LOADING REQUIREMENTS REV – CHG3
01/29/13
Attachment 11
PSS Appendix H SONOBUOY REQUIREMENTS FOR THE CONTROL OF RADIATED ELECTROMAGNETIC
INTERFERENCE (EMI) REVA CHG3
01/29/13
Attachment 12
Contract Security Classification Specification (DD Form 254)
06/12/14
Attachment 13
Standard Operating Procedure for Laboratory & Ocean Testing of Sonobuoys, SLCs
and Associated Packaging (4.5.14-SOP-004 REVF CHG0)
01/29/13
Attachment 14
Open Ocean Test Defect Criteria (4.5.14-SOP-005 REVC CHG1)
01/29/13
Attachment 15
Subcontracting Plan
09/25/13
Attachment 16
Contract Data Requirements Distribution List
07/21/14
Attachment 17
DPAP Reporting Form-Scheduled Government Furnished Property
01/29/13
Attachment 18
PSS Appendix D PRODUCT ASSURANCE REQUIREMENTS FOR SONOBUOY PROCUREMENTS REVA
CHG5
04/15/13
Attachment 19
Delivery Order Schedule
07/17/14
Attachment 20
Performance Based Payment (PBP) Milestone Schedule N00421-14-D-0025-0001
07/17/14





(End of Summary of Changes)

4
Detroit_4156583_1